NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               In re the Matter of:

STATE OF ARIZONA, ex rel., DEPARMENT OF ECONOMIC SECURITY
         (DAWN MARIE BARROSO), Petitioners/Appellees,

                                         v.

                   SHANE STEVENS, Respondent/Appellant.

                            No. 1 CA-CV 22-0002 FC
                                 FILED 10-20-2022


            Appeal from the Superior Court in Maricopa County
                           No. FC2012-051832
            The Honorable Michelle Carson, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Tucson
By Jennifer R. Blum
Counsel for Petitioner/Appellee Department of Economic Security

Shane Stevens, Phoenix
Respondent/Appellant
              STATE OF ARIZONA (BARROSO) v. STEVENS
                        Decision of the Court



                        MEMORANDUM DECISION

Presiding Judge Jennifer M. Perkins delivered the decision of the Court, in
which Judge James B. Morse Jr. and Judge Michael J. Brown joined.


P E R K I N S, Judge:

¶1           Shane Stevens-El (“Father”) appeals the superior court’s
order denying his motion to vacate a “void” child support judgment. For
the following reasons, we decline to revisit the issues and affirm the
superior court’s ruling.

              FACTS AND PROCEDURAL BACKGROUND

¶2             A full factual history is set forth in this court’s earlier decision,
Stevens-El v. Ariz. Dep’t of Econ. Sec., 1 CA-CV 21-0307, 2022 WL 599115, at
*1, ¶ 2–4 (Ariz. App. Mar. 1, 2022) (mem. decision). There, Father challenged
a 2020 income withholding order issued by the Arizona Department of
Economic Security (“ADES”) to satisfy a 2013 child support order. Id. at *1,
¶¶ 4–5. To challenge the withholding order, Father argued the child
support order was void for improper service and because it was issued by
a court commissioner, instead of a judge. Id. at *2, ¶¶ 8, 11. Father also
argued he had no contractual duty to pay child support. Id. at *3, ¶ 12. In
March 2022, this court affirmed the withholding order and rejected all of
Father’s arguments, holding the support order is not void. Id. at *2–3, ¶¶
10–12.

¶3            In his opening brief, Father argues the superior court
neglected to rule on his “Demand To Vacate A Void Judgment,” filed May
14, 2020. And to “compel action,” Father filed a motion to vacate the
support order as void in September 2021, raising the same arguments this
court considered in his first appeal—lack of personal jurisdiction based on
insufficient service of process, no court commissioner authority, and no
contractual duty to support a child. The superior court denied Father’s
motion to vacate in November 2021, and Father appealed. We have
jurisdiction under A.R.S. §§ 12-120.21(A)(1) and 12-2102(A)(1).




                                         2
             STATE OF ARIZONA (BARROSO) v. STEVENS
                       Decision of the Court

                               DISCUSSION

¶4             The State argues issue preclusion applies because Father
litigated his issues and this court rendered a decision. Under issue
preclusion, a second suit arising from the same cause of action is barred if
the decision involves the same parties and a judgment on the merits. See
Chaney Bldg. Co. v. City of Tucson, 148 Ariz. 571, 573 (1986). But Father’s
motion to vacate the “void” 2013 child support order arises from the same
suit challenging the income withholding and support enforcement orders;
it does not create a second suit. See Stevens-El, 1 CA-CV 21-0307, at *1, ¶ 6.
In other words, the issues Father raises here are identical to those raised in
his first appeal. Id. at *2–3, ¶ 8, 11–12.

¶5             In this situation, the law of the case doctrine applies. See
Kadish v. Ariz. State Land Dep’t, 177 Ariz. 322, 327 (App. 1993) (“‘Law of the
case’ concerns the practice of refusing to reopen questions previously
decided in the same case by the same court.”). The court’s decision in a case
is the law of that case throughout all subsequent proceedings, “provided
the facts, issues and evidence are substantially the same as those upon
which the first decision rested.” Dancing Sunshines Lounge v. Indus. Comm’n,
149 Ariz. 480, 482 (1986).

¶6            The law of the case doctrine does not apply if there has been
a substantial change in the facts, issues, or evidence; the first appellate
decision is erroneous or unjust; the applicable law has changed; the issue
was not actually decided; the decision is ambiguous; or the prior decision
was not on the merits. Id. at 483. Father has not shown that any of these
exceptions apply to his appeal.

                              CONCLUSION

¶7           The court’s March 2022 decision is the law of the case for this
decision. We affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3